Title: Editorial Note
From: 
To: 

Lawrence Washington died on 26 July 1752. By the terms of his will, half of his slaves went to his widow Ann for her lifetime and the other half to his daughter and only living descendant, Sarah Washington (1750–1754). In Dec. 1752 Lawrence’s widow married George Lee (1714–1761) of Mount Pleasant, Westmoreland County, and 2 years later her daughter died. As heirs to their niece’s estate, Lawrence’s five brothers became the owners of half of Lawrence Washington’s slaves while George Lee remained the owner of the other half during his wife’s lifetime. Because apparently no division of slaves between Mrs. Lee and her daughter Sarah was ever made while Sarah was living, on 10 Dec. 1754 after Sarah’s death Lawrence Washington’s slaves were divided between George Lee and the five Washington brothers. At the same time, or shortly thereafter, the brothers divided their half of the slaves among themselves. Both of these divisions of slaves are printed here. In 1761, at Ann Lee’s death, the brothers inherited the other half of Lawrence Washington’s slaves and divided these among themselves. Sometime after this last division was made GW gathered the papers he had collected and filed them together. On the document that he used as a cover for all of his papers regarding Lawrence’s slaves,

GW wrote the following endorsement: “Papers relating to the several divisions made in my brother Lawrence’s Negroes, first between Col. G. Lee, who intermarryed with the widow, and the brothers of the deceased Lawrence, and afterwards the division of the Negroes belonging to Col. G. Lee’s part among the brothers.” The Birch catalog’s brief description reads: “Dated December 10, 1754. Folio, 2 pages. All in the handwriting of George Washington at the age of 22, with a fine signature in the body of the document.” Although GW dated this document 10 Dec. 1754, he of course wrote the endorsement sometime after the final division was made. Also filed by GW with these papers were at least two other “divisions” of Negro slaves. One is apparently the 1761 division, docketed by GW “2d Division of part of my decd Brothr Lawrencs Negroes. among myself, & youngr Brother’s” (NjP: De Coppet Collection). The other list, without any docket or date, lists 49 named slaves, plus 2 unnamed slave children, plus 4 other slaves whose names are missing due to damage to the document.